Exhibit 10.3 Portions of this Exhibit were omitted and filed separately with the Secretary of the Commission pursuant to an application for confidential treatment filed with the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such omissions are designated as ***. Confidential 3 Aug 2011 DEVELOPMENT SERVICES AND CLINICAL SUPPLY AGREEMENT Between GLAXOSMITHKLINE LLC And UNIGENE LABORATORIES, INC. Confidential 3 Aug 2011 DEVELOPMENT SERVICES AND CLINICAL SUPPLY AGREEMENT THIS DEVELOPMENT SERVICES AGREEMENT (this “Agreement”) is entered into as of this August 3, 2011 (the “Effective Date”), by and between GlaxoSmithKline LLC, a Delaware limited liability company (“GSK”), and Unigene Laboratories, Inc., a Delaware corporation (“Unigene”).GSK and Unigene are sometimes referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS WHEREAS, GSK and Unigene entered into that certain License Agreement, dated as of April 13, 2002, as the same was amended from time to time (the “Original Agreement”), which provided for the exclusive license grant from Unigene to GSK to discover, develop, make, have made, market, sell and import certain Licensed Products (as defined below) throughout the world under Unigene Patent Rights and Unigene Know-How; WHEREAS, GSK and Unigene entered into that certain Amended and Restated License Agreement, dated December 10, 2010, to provide, among other things, for Unigene to conduct the Phase II Development Plan (as defined therein) (the “License Agreement”); WHEREAS, GSK and Unigene desire to enter into this Agreement pursuant to which Unigene will undertake certain Phase III development and manufacturing activities related to the API and Licensed Product; and WHEREAS, Unigene desires to provide the development services to GSK and GSK desires to purchase development services from Unigene in accordance with the terms and conditions of this Agreement and the applicable Statement(s) of Work. NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants, agreements, representations, warranties and obligations expressed herein, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1. DEFINITIONS.Capitalized terms used in this Agreement but not defined below or elsewhere in this Agreement shall, for purposes of this Agreement, have the meaning provided therefor in the License Agreement. “Batch” shall mean a defined quantity of API that (i) is intended to have uniform character and quality, and (ii) is manufactured in accordance with the applicable SOW and Quality Agreement during the same cycle of manufacture. “Batch Records” shall mean all documentary evidence, in electronic or hard-copy form, of all activities required to manufacture, process, test, label, store and package a Batch. “CMC Section” shall mean the entire Chemistry, Manufacturing and Controls section of a regulatory submission document included in (a) an NDA as set forth in 21 C.F.R. § 314.50 or (b) an IND as set forth in 21 C.F.R. § 312.23. Confidential 3 Aug 2011 “Current Good Manufacturing Practices” or “cGMP” shall mean all regulatory requirements for process development and manufacture of active pharmaceutical ingredients, intermediates, bulk drug products or finished pharmaceutical products, including (i) the United States current Good Manufacturing Practices promulgated by the FDA under the United States Food, Drug and Cosmetic Act, 21 C.F.R. §§ 210, 211, and 600 and any successor provision thereto; (ii) Good Manufacturing Practices for medicinal products as defined within EC Directive 2003/94/EC and the associated EU Guidelines to Good Manufacturing Practice; and (iii) the ICH Guideline for Industry Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical Ingredients, in each case as in effect at the Effective Date and as amended, promulgated or accepted from time to time during the Term. “Deliverables” shall mean all work product specifically identified as a deliverable in the applicable SOW. “Development Facility” shall mean, with respect to any Services, Unigene’s facility that is used to provide such Services as identified in the applicable SOW. “Master Batch Records” or “MBR” shall mean the formal set of instructions setting forth the procedure to be followed for the production of the API, including, but not limited to, the history of each Batch from the raw material stage through and until completion of the Batch, and a complete list of all active and inactive ingredients, components, weights and measures, descriptions of containers, closures, packaging materials, and labeling and complete specifications for the API. “Materials” shall mean any or all chemical substances, components, labels, packaging materials, and other consumable materials used (i) in the development of API and/or Licensed Product and (ii) the manufacture of Phase III API under the applicable SOW. “Quality Agreement” shall mean a quality agreement setting forth the regulatory responsibilities of the Parties with respect tothe cGMP manufacturing activities for API, including, without limitation, terms and conditions relating to (i) the quality, safety, efficacy, identity, strength and purity of the API supplied to GSK under such SOW, (ii) the respective roles and responsibilities of GSK and Unigene relating to cGMP, quality control, quality assurance, materials, and standards under other applicable laws, and (iii) procedures for resolving quality related disputes. “Services” shall mean all services to GSKas specified in an SOW, which may, if specified in an SOW,be conducted by Unigene for include API process development, Licensed Product development, API analytical development and validation, API scale-up, and manufacturing Phase III API.For the avoidance of doubt, Services shall not include validation/commercial supply. 1.11“SOW Effective Date” shall have the meaning set forth in the applicable SOW. “Specifications” shall mean the specifications for the manufacture of the API for the required quality and characteristics of the API agreed between the Parties in writing and attached as a schedule to the applicable SOW (as the same may be subsequently amended by the mutual written agreement of the Parties). Confidential 3 Aug 2011 Each of the following definitions is found in the body of this Agreement, or elsewhere, as indicated below: Defined Term
